Case 4:19-cv-03074-YGR Document 396-4 Filed 08/26/21 Page1of5

Steve W. Berman (pro hac vice)
Robert F. Lopez (pro hac vice)
Theodore Wojcik (pro hac vice)
HAGENS BERMAN SOBOL SHAPIRO LLP
1301 Second Avenue, Suite 2000
Seattle, WA 98101

Telephone: (206) 623-7292
Facsimile: (206) 623-0594
steve@hbsslaw.com
robl@hbsslaw.com
tedw@hbsslaw.com

Shana E. Scarlett (SBN 217895)
Benjamin J. Siegel (SBN 256260)
Ben M. Harrington (SBN 313877)
HAGENS BERMAN SOBOL SHAPIRO LLP
715 Hearst Avenue, Suite 202
Berkeley, CA 94710

Telephone: (510) 725-3000
Facsimile: (510) 725-3001
shanas@hbsslaw.com
bens@hbsslaw.com
benh@hbsslaw.com

Interim Lead Class Counsel

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA
OAKLAND DIVISION

DONALD R. CAMERON, et al,
Plaintiffs,
v.
APPLE INC.,
Defendant.

 

 

No. 4:19-cv-03074-YGR (TSH)

DECLARATION OF RICHARD
CZESLAWSKI IN SUPPORT OF
DEVELOPER PLAINTIFFS’
MOTION FOR PRELIMINARY
APPROVAL OF CLASS ACTION
SETTLEMENT WITH APPLE INC.
Case 4:19-cv-03074-YGR Document 396-4 Filed 08/26/21 Page 2 of 5

1. I am the Chief Operating Officer and President of Pure Sweat Basketball, Inc.
(“Pure Sweat”), a class representative in the above-entitled action (the “Class Action”).

Zs I submit this declaration in support of the Developer Class Plaintiffs’ Motion for
Preliminary Approval of the proposed Class Action Settlement with Apple Inc., based on my
personal, firsthand knowledge, and, if called and sworn a witness, I could and would testify
competently thereto.

as The proposed settlement agreement between Apple Inc. and the proposed
Settlement Class (the “Agreement”) includes monetary and non-monetary relief for the benefit of
the members of the Settlement Class as more fully set forth in the Agreement.

4. From Pure Sweat’s perspective, in addition to the monetary recovery, three of
Apple’s commitments to the Settlement Class in the Agreement are particularly notable: (1)
Apple’s commitment to maintain a commission rate of no greater than 15% for U.S. developers
who are enrolled in Apple’s Small Business Program (“Reduced Commission”); (ii) Apple’s
change in its policy to allow U.S. developers to communicate directly with customers using
information obtained through their App or the App Store regarding alternative ways to purchase
subscriptions and other in-app content (“Customer Communications”); and (iii) Apple’s addition
of expanded price tiers for subscriptions, in-app purchases, and paid apps distributed through
Apple’s App Store from the currently less than 100 price points to over 500 price points (“Price
Points”).

5. First, under the Reduced Commission included in the Agreement, members of the
Settlement Class would be given the benefit of a continued 50% reduction in Apple’s

commission rate, from 30% to 15% for paid apps and in-app purchases, including subscriptions,
 

Case 4:19-cv-03074-YGR Document 396-4 Filed 08/26/21 Page 3 of 5

for at least three more years, subject to eligibility requirements under Apple’s Small Business
Program.

6. The Agreement thus furthers the substantial direct benefits of the Small Business
Program to qualifying members of the Settlement Class by locking in the benefits of the Reduced
Commission, from 30% to 15%, for at least three more years.

7. The Small Business Program and the 50% cut of Apple’s commission for
distribution of Apps and in-App content to 15% is a significant reduction for Pure Sweat and the
Settlement Class.

8. When Apple announced its Small Business Program, I was proud, believing that
the Class Action was a factor in this substantial change in Apple’s commission rate structure. I
am overwhelmed to know that through the Class Action we have been able to secure this
reduction for at least three more years.

9. Second, Pure Sweat and members of the Settlement Class currently are prohibited
by Apple’s developer guidelines from using customer contact information that is obtained from
the app, such as information that a customer provides when registering, to communicate, about
alternative purchasing methods outside of Apple’s in-app purchasing system. Our ability to
effectively communicate with our customers is the lifeblood of our business. Under the proposed
Agreement, Pure Sweat and members of the Settlement Class will for the first time be permitted
to use such customer information to communicate directly with customers about alternative
purchasing methods. This change is very valuable to us.

10. For Pure Sweat, much of the App users customer information it has access to is

obtained when a customer subscribes to its digital app content, which means that Pure Sweat is
Case 4:19-cv-03074-YGR Document 396-4 Filed 08/26/21 Page 4 of 5

effectively prohibited from communicating with its customers—by any means—about
alternative, less expensive means to subscribe outside of Apple’s in-app system.

11. The current prohibition on Customer Communications, together with Apple’s
commission rates, have added to the substantial cost of distributing through Apple’s App Store,
as we are currently blocked from informing customers that they can subscribe for our app digital
content outside of Apple’s in-app purchasing system to avoid paying Apple’s commission.

12. _—_ The ability to initiate Customer Communications is a game changer for a
company like Pure Sweat. I anticipate that Pure Sweat, just like other members of the Settlement
Class, will promptly take full advantage of this change in Customer Communications as a way to
further reduce the commissions paid to Apple for distribution of in-app content.

13. Third, Apple’s agreement to expand the choice of price points for subscriptions,
in-app purchases, and paid apps from fewer than 100 to more than 500 will free Pure Sweat from
the current pricing restrictions that Apple has imposed since the launch of the App Store.

14. The more than five-fold increase in price tiers will allow Pure Sweat the
flexibility to competitively price its subscriptions, and, thus, allow it to better react to market
trends and conditions, compete for new customers, retain current customers by, among other
things, offering customers plans that suit their specific needs.

15. —_‘Inall, the Agreement will provide substantial benefits to Pure Sweat and members
of the Settlement Class, particularly Apple’s commitment to maintain those benefits for at least

three additional years. For these reasons, Pure Sweat proudly supports the Settlement.
Case 4:19-cv-03074-YGR Document 396-4 Filed 08/26/21 Page 5of5

16. I declare under penalty of perjury under the law of the United States of America

that the foregoing is true and correct. Executed on this 26th day of August, 2021at Crystal Lake,

ML —

Richard Czeslawski

Illinois.

 
